 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                       SACRAMENTO DIVISION
13
     ROBERT ALLEN GORDON,                           )    Civil No. 2:18-cv-01781-DMC
14
                                                    )
15          Plaintiff,                              )    STIPULATION AND ORDER FOR A
                                                    )    SECOND EXTENSION OF TIME FOR
16                  v.                              )    DEFENDANT TO FILE HER MOTION
17                                                  )    FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                            )
18   Acting Commissioner of Social Security,        )
                                                    )
19          Defendant.                              )
20                                                  )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 14 days
24   to file her MSJ. Defendant respectfully requests this extension of time because the undersigned
25   has an extremely heavy workload, including five other district court merits briefs due within the
26   next ten days, and the just completion of the telephonic merits hearings noticed only a week ago.
27
28   Stip. to Extend Def.’s MSJ


                                                     1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Monday,
 2   March 4, 2019.
 3
 4
                                              Respectfully submitted,
 5
 6   Date: February 19, 2019                  LAW OFFICES OF LAWRENCE D. ROHLFING

 7                                     By:    /s/ Laura Eve Krank*
                                              Laura Eve Krank
 8                                            * By phone authorization on February 19, 2019
 9                                            Attorney for Plaintiff

10
     Date: February 19, 2019                  MCGREGOR W. SCOTT
11
                                              United States Attorney
12
                                       By:    /s/ Michael K. Marriott
13                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
14
                                              Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21                                            ORDER
22
23   APPROVED AND SO ORDERED:

24   Dated: February 21, 2019
                                                     ____________________________________
25                                                   DENNIS M. COTA
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28   Stip. to Extend Def.’s Brief

                                                 2
